Citation Nr: 1207525	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-33 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, secondary to the service-connected right elbow, recurrent ganglion cyst (dominant).  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, status post cervical fusion, secondary to the service-connected right elbow, recurrent ganglion cyst (dominant).  

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity, secondary to the service-connected right elbow, recurrent ganglion cyst (dominant).  

4.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine, secondary to the service-connected right elbow, recurrent ganglion cyst (dominant).  

5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, secondary to degenerative disc disease of the lumbosacral spine and/or the service-connected right elbow, recurrent ganglion cyst (dominant).  

6.  Entitlement to an increased rating in excess of 10 percent for right elbow, ganglion cyst (dominant). 

7.  Entitlement to an increased rating in excess of 20 percent for scars of the right elbow. 

8.  Entitlement to an increased rating in excess of 40 percent for right ulnar neuropathy.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from June 1978 to August 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2011, the Board remanded the issues currently on appeal to the RO for the scheduling of a hearing before the Board.  In October 2011, the Veteran testified at a hearing before the Board, seated in Indianapolis, Indiana (Travel Board hearing).  A transcript has been procured and is of record; therefore, the Board finds that the RO complied with the April 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Furthermore, since the issuance of the November 2010 Statement of the Case and after the certification of the appeal to the Board, the Veteran has submitted several pieces of evidence, all with waivers of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  Currently, the record of evidence contains SSA records dating from December 2006 through June 2009.  In a December 2008 SSA decision, incorporated in the claims file, SSA determined that the Veteran's primary diagnoses were discogenic and degenerative disorders of the back, and also found that the Veteran was not disabled.  

At the October 2011 Board personal hearing, the Veteran stated that he currently received Social Security Disability benefits due to his neck and back disorders.  The Veteran stated that he believed that his service-connected right arm disabilities were considered by SSA while granting his claim for disability benefits.  The record does not contain the SSA administrative decision granting SSA benefits. 

As the Veteran has asserted that he was granted SSA benefits in a decision issued subsequent to the most recent SSA record on file, dated June 2009, the Board finds that a remand is necessary to procure all SSA records not currently incorporated into the claims file.  VA has a duty to obtain SSA records when it has actual notice of their existence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992).  From the Veteran's October 2011 testimony, the Board notes that the Veteran purportedly is receiving SSA benefits due to the claimed back and neck disorders, and that SSA considered the Veteran's service-connected right arm disabilities in making their determination granting disability benefits.  In light of the Veteran's assertions, the Board cannot state that a reasonable possibility does not exist to indicate that obtaining the SSA records would aid the Veteran in substantiating the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2011).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits dated from June 2009, including any medical records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (2011).

Moreover, at the October 2011 Board hearing and in written statements included in the claims file, the Veteran asserted that his neck, low back, cervical radiculopathy, and radiculopathy of the lower extremities were related to an April 1990 (post-service) workplace accident caused by his service-connected right elbow disabilities, specifically the ganglion cyst and right ulnar neuropathy.  The Veteran stated that he applied for workers compensation soon after the injury, and subsequently was denied.  

In a December 2008 statement, written on a form allowing for the release of private medical records, the Veteran stated that he was treated for four weeks in June 1990 for back and neck problems by Dr. William Bryant.  The Veteran also indicated that Dr. Bryant's office had records regarding the Veteran's workers compensation claim.  In a February 2009 report of contact, a VA employee indicated that they had called Dr. Bryant's former office and learned that Dr. Bryant passed away in 2006.  The office staff reportedly told the VA employee that the Veteran currently was not a patient at that office and that the office only kept records for 10 years; therefore, the records from Dr. Bryant's office were unavailable.  

Although Dr. Bryant's records are not available, the Board notes that other records regarding the Veteran's workers compensation claim may be available, either through the Veteran's former employer or an appropriate government agency.  Therefore, the AMC/RO should take reasonable steps to allow for the Veteran's workers compensation records to be associated with the claims file.

As the TDIU issue is inextricably intertwined with some of the issues on appeal, the TDIU issue is not ripe for final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding the Veteran's claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s), dating from June 2009, the date of the last SSA record currently included in the claims file.

2.  The AMC/RO should contact the Veteran and request that he fill out the necessary release forms to allow for the procurement of any documents related to the Veteran's application for workers compensation benefits arising from the April 1990 workplace accident.  The AMC/RO then should take reasonable steps to obtain all documents pertaining to the Veteran's workers compensation claim, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file. 

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for a right shoulder disorder, degenerative disc disease of the cervical spine, cervical radiculopathy, and degenerative disc disease of the lumbosacral spine, all secondary to the service-connected right elbow recurrent ganglion cyst (dominant); service connection for radiculopathy of the bilateral lower extremities, secondary to degenerative disc disease of the lumbosacral spine and/or the service-connected right elbow recurrent ganglion cyst (dominant); increased ratings for right elbow (recurrent ganglion cyst (dominant)), scars of the right elbow, and right ulnar neuropathy; and entitlement to a total disability rating based on individual unemployability (TDIU).  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
  

